UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07237 ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, Date of reporting period: July 31, Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 7/31/06 (Unaudited) COMMON STOCKS (97.0%)(a) Shares Value Advertising and Marketing Services (0.4%) Digitas, Inc. (NON) (S) 136,160 $1,123,320 Nu Skin Enterprises, Inc. Class A (S) 208,787 2,985,654 Aerospace and Defense (0.1%) Alliant Techsystems, Inc. (NON) (S) 4,920 394,289 Triumph Group, Inc. 15,526 745,093 Agriculture (%) Delta & Pine Land Co. 12,200 Airlines (1.1%) Alaska Air Group, Inc. (NON) 91,921 3,413,027 ExpressJet Holdings, Inc. (NON) (S) 1,231,560 8,423,870 Automotive (1.6%) Lear Corp. (S) 2,606 58,817 Tenneco Automotive, Inc. (NON) (S) 676,255 15,709,404 TRW Automotive Holdings Corp. (NON) 10,035 259,907 Visteon Corp. (NON) 40,600 289,884 Banking (3.9%) Anchor BanCorp Wisconsin, Inc. (S) 39,888 1,184,674 Center Financial Corp. (S) 10,450 260,414 City Holding Co. 26,003 1,007,616 Corus Bankshares, Inc. (S) 613,848 14,173,750 Cullen/Frost Bankers, Inc. 4,196 246,389 East West Bancorp, Inc. 4,076 164,467 First Citizens BancShares, Inc. Class A 1,250 258,950 First Regional Bancorp (NON) (S) 4,419 436,641 FirstFed Financial Corp. (NON) (S) 356,334 20,115,054 Frontier Financial Corp. (S) 9,463 365,556 International Bancshares Corp. (S) 9,843 285,152 Lakeland Financial Corp. 4,200 102,060 PFF Bancorp, Inc. 2,631 98,794 Provident Financial Holdings, Inc. 9,098 280,309 R&G Financial Corp. Class B (Puerto Rico) 189,903 1,576,195 Republic Bancorp, Inc. Class A 8,905 185,135 Southwest Bancorp, Inc. (S) 18,096 477,915 TCF Financial Corp. 2,414 64,961 Wilmington Trust Corp. 10,124 440,900 Basic Materials (%) Chaparral Steel Co. (NON) 1,930 Biotechnology (1.6%) Albany Molecular Research, Inc. (NON) 126,141 1,135,269 Applera Corp.- Applied Biosystems Group 328,940 10,575,421 Arqule, Inc. (NON) 50,005 258,026 Connetics Corp. (NON) 51,556 493,906 Diversa Corp. (NON) (S) 80,394 752,488 Incyte Pharmaceuticals, Inc. (NON) 61,300 261,138 Regeneron Pharmaceuticals, Inc. (NON) (S) 147,700 2,017,582 Savient Pharmaceuticals, Inc. (NON) (S) 288,100 1,699,790 Stratagene Corp. 27,100 176,421 Broadcasting (0.2%) Media General, Inc. Class A (S) 2,900 105,647 Sinclair Broadcast Group, Inc. Class A 268,900 2,264,138 Building Materials (%) ElkCorp. (S) 10,400 259,376 Lennox International, Inc. 7,300 166,513 Chemicals (2.4%) Arch Chemicals, Inc. FMC Corp. Georgia Gulf Corp. (S) Hercules, Inc. (NON) (S) Huntsman Corp. (NON) NewMarket Corp. (S) PW Eagle, Inc. (S) Valspar Corp. Coal (%) Foundation Coal Holdings, Inc. Commercial and Consumer Services (1.0%) ARAMARK Corp. Class B Arbitron, Inc. CBIZ, Inc. (NON) (S) Chemed Corp. Consolidated Graphics, Inc. (NON) (S) Escala Group, Inc. (NON) (S) Jackson Hewitt Tax Service, Inc. MoneyGram International, Inc. Pre-Paid Legal Services, Inc. (S) Spherion Corp. (NON) Startek, Inc. TeleTech Holdings, Inc. (NON) Communications Equipment (0.1%) F5 Networks, Inc. (NON) (S) Tekelec (NON) (S) Computers (4.5%) Adaptec, Inc. (NON) Agilysys, Inc. ANSYS, Inc. (NON) (S) Blackbaud, Inc. (S) Brocade Communications Systems, Inc. (NON) Catapult Communications Corp. (NON) Checkpoint Systems, Inc. (NON) (S) Emulex Corp. (NON) (S) EPIQ Systems, Inc. (NON) (S) Logitech International SA ADR (Switzerland) (NON) Magma Design Automation, Inc. (NON) MTS Systems Corp. (S) SPSS, Inc. (NON) (S) Trident Microsystems, Inc. (NON) Conglomerates (%) Crane Co. (Australia) SPX Corp. Construction (0.1%) Builders FirstSource, Inc. (NON) (S) Eagle Materials, Inc. Florida Rock Industries, Inc. Consumer Cyclicals (1.2%) CSS Industries, Inc. (S) Hooker Furniture Corp. Yankee Candle Co., Inc. (The) (S) Consumer Finance (2.1%) Accredited Home Lenders Holding Co. (NON) (S) Asta Funding, Inc. (S) CompuCredit Corp. (NON) (S) Encore Capital Group, Inc. (NON) (S) World Acceptance Corp. (NON) (S) Consumer Goods (0.9%) American Greetings Corp. Class A (S) Blyth Industries, Inc. Chattem, Inc. (NON) (S) Energizer Holdings, Inc. (NON) Consumer Services (0.6%) Alderwoods Group, Inc. (Canada) (NON) Labor Ready, Inc. (NON) Distribution (0.1%) BlueLinx Holdings, Inc. Huttig Building Products, Inc. (NON) Performance Food Group Co. (NON) Electric Utilities (0.3%) Alliant Energy Corp. Black Hills Corp. (S) Great Plains Energy, Inc. Puget Energy, Inc. Westar Energy, Inc. (S) WPS Resources Corp. Electrical Equipment (0.1%) GrafTech International, Ltd. (NON) Insteel Industries, Inc. (S) Rofin-Sinar Technologies, Inc. (NON) Electronics (1.7%) Analogic Corp. (S) Ansoft Corp. (NON) DSP Group, Inc. (NON) (S) Greatbatch, Inc. (NON) (S) IXYS Corp. (NON) Methode Electronics, Inc. Class A Netlogic Microsystems, Inc. (NON) (S) Omnivision Technologies, Inc. (NON) (S) PortalPlayer, Inc. (NON) (S) QLogic Corp. (NON) Stoneridge, Inc. (NON) Synopsys, Inc. (NON) TriQuint Semiconductor, Inc. (NON) TTM Technologies, Inc. (NON) Varian, Inc. (NON) (S) Energy (1.5%) Grey Wolf, Inc. (NON) (S) Parker Drilling Co. (NON) (S) Superior Energy Services (NON) Trico Marine Services, Inc. (NON) (S) Financial (2.1%) Advanta Corp. Class B Asset Acceptance Capital Corp. (NON) (S) Independent Bank Corp. PMI Group, Inc. (The) Radian Group, Inc. (S) Food (0.1%) American Italian Pasta Co. Class A (S) Sanderson Farms, Inc. Forest Products and Packaging (0.8%) Albany International Corp. (S) Graphic Packaging Corp. (NON) Louisiana-Pacific Corp. (S) Universal Forest Products, Inc. (S) Gaming & Lottery (0.1%) Dover Downs Gaming & Entertainment, Inc. (S) Health Care Services (2.5%) American Dental Partners, Inc. (NON) AMICAS, Inc. (NON) AMN Healthcare Services, Inc. (NON) Healthways, Inc. (NON) Manor Care, Inc. (S) Molina Healthcare, Inc. (NON) Odyssey Healthcare, Inc. (NON) (S) Pediatrix Medical Group, Inc. (NON) Universal Health Services, Inc. Class B WellCare Health Plans, Inc. (NON) (S) Household Furniture and Appliances (0.2%) Conn's, Inc. (NON) (S) Furniture Brands International, Inc. (S) Kimball International, Inc. Class B (S) Select Comfort Corp. (NON) (S) Insurance (9.1%) Affirmative Insurance Holdings, Inc. American Financial Group, Inc. American Physicians Capital, Inc. (NON) AmerUs Group Co. (S) CNA Surety Corp. (NON) (S) Commerce Group, Inc. (S) Delphi Financial Group Class A (S) Direct General Corp. FPIC Insurance Group, Inc. (NON) HCC Insurance Holdings, Inc. (S) Infinity Property & Casualty Corp. (S) Mercury General Corp. Midland Co. (The) (S) National Interstate Corp. (S) Ohio Casualty Corp. Presidential Life Corp. (S) Safety Insurance Group, Inc. (S) Selective Insurance Group (S) Stancorp Financial Group (S) State Auto Financial Corp. Triad Guaranty, Inc. (NON) (S) W.R. Berkley Corp. Zenith National Insurance Corp. Investment Banking/Brokerage (0.9%) A.G. Edwards, Inc. Affiliated Managers Group (NON) (S) Eaton Vance Corp. (S) IndyMac Bancorp, Inc. Nuveen Investments, Inc. Class A Leisure (0.3%) Arctic Cat, Inc. (S) Marine Products Corp. (S) Polaris Industries, Inc. (S) Machinery (0.6%) AGCO Corp. (NON) (S) Applied Industrial Technologies, Inc. (S) Briggs & Stratton Corp. (S) Cascade Corp. (S) Cummins, Inc. Kennametal, Inc. Terex Corp. (NON) Manufacturing (0.8%) Blount International, Inc. (NON) IDEX Corp. Teleflex, Inc. Medical Technology (1.8%) Bausch & Lomb, Inc. Candela Corp. (NON) DJ Orthopedics, Inc. (NON) (S) Edwards Lifesciences Corp. (NON) (S) Hillenbrand Industries, Inc. Immucor, Inc. (NON) (S) LCA-Vision, Inc. Medical Action Industries, Inc. (NON) (S) Mentor Corp. PerkinElmer, Inc. Respironics, Inc. (NON) Steris Corp. Metal Fabricators (%) USEC, Inc. Metals (4.6%) A.M. Castle & Co. AK Steel Holding Corp. (NON) (S) Cleveland-Cliffs, Inc. (S) NS Group, Inc. (NON) (S) Quanex Corp. (S) Shiloh Industries, Inc. (NON) Steel Dynamics, Inc. Natural Gas Utilities (0.4%) Atmos Energy Corp. (S) Energen Corp. (S) MDU Resources Group, Inc. National Fuel Gas Co. (S) NICOR, Inc. (S) Northwest Natural Gas Co. Transmontaigne, Inc. (NON) Office Equipment & Supplies (0.3%) Herman Miller, Inc. John H. Harland Co. (S) Steelcase, Inc. (S) Oil & Gas (4.0%) Atwood Oceanics, Inc. (NON) Bois d'Arc Energy, Inc. (NON) Cabot Oil & Gas Corp. Class A Callon Petroleum Co. (NON) Cimarex Energy Co. (S) Denbury Resources, Inc. (NON) Giant Industries, Inc. (NON) (S) Harvest Natural Resources, Inc. (NON) (S) Penn Virginia Corp. Petroleum Development Corp. (NON) Plains Exploration & Production Co. (NON) Pogo Producing Co. St. Mary Land & Exploration Co. (S) Todco Class A Pharmaceuticals (5.0%) Alkermes, Inc. (NON) Alpharma, Inc. Class A (S) Endo Pharmaceuticals Holdings, Inc. (NON) Enzon, Inc. (NON) (S) King Pharmaceuticals, Inc. (NON) (S) Medicis Pharmaceutical Corp. Class A (S) Mylan Laboratories, Inc. Perrigo Co. (S) Watson Pharmaceuticals, Inc. (NON) Power Producers (%) Reliant Resources, Inc. (NON) Railroads (%) GATX Corp. (S) Real Estate (6.7%) Anthracite Capital, Inc. (R) CB Richard Ellis Group, Inc. Class A (NON) CBL & Associates Properties (R) (S) Cedar Shopping Centers, Inc. (R) (S) CentraCore Properties Trust (R) Equity Inns, Inc. (R) FelCor Lodging Trust, Inc. (R) (S) First Industrial Realty Trust (R) (S) Highland Hospitality Corp. (R) Hospitality Properties Trust (R) (S) Innkeepers USA Trust (R) (S) Kite Realty Group Trust (R) LaSalle Hotel Properties (R) Lexington Corporate Properties Trust (R) (S) LTC Properties, Inc. (R) Macerich Co. (The) (R) Mid-America Apartment Communities, Inc. (R) (S) Mills Corp. (The) (R) (S) National Health Investors, Inc. (R) National Retail Properties, Inc. (R) (S) Nationwide Health Properties, Inc. (R) (S) NorthStar Realty Finance Corp. (R) (S) Omega Healthcare Investors, Inc. (R) (S) RAIT Investment Trust (R) (S) Saul Centers, Inc. (R) (S) SL Green Realty Corp. (R) Tanger Factory Outlet Centers (R) Taubman Centers, Inc. (R) Thornburg Mortgage, Inc. (R) Ventas, Inc. (R) Regional Bells (0.1%) Cincinnati Bell, Inc. (NON) Restaurants (0.8%) Denny's Corp. (NON) Domino's Pizza, Inc. (S) Luby's, Inc. (NON) Retail (9.3%) American Eagle Outfitters, Inc. BJ's Wholesale Club, Inc. (NON) (S) Blair Corp. Books-A-Million, Inc. (S) Buckle, Inc. (The) Cato Corp. (The) Class A (S) CSK Auto Corp. (NON) (S) Dollar Tree Stores, Inc. (NON) Genesco, Inc. (NON) Ingles Markets, Inc. Class A Mannatech, Inc. (S) Payless ShoeSource, Inc. (NON) Rent-A-Center, Inc. (NON) (S) Retail Ventures, Inc. (NON) (S) Supervalu, Inc. Systemax, Inc. (NON) Timberland Co. (The) Class A (NON) (S) Toro Co. (The) (S) Tween Brands, Inc. (NON) Wilsons The Leather Experts, Inc. (NON) (S) Wolverine World Wide, Inc. (S) Zale Corp. (NON) Schools (1.7%) Career Education Corp. (NON) (S) Semiconductor (0.7%) Advanced Energy Industries, Inc. (NON) (S) ChipMOS TECHNOLOGIES Bermuda, Ltd. (Taiwan) (NON) (S) Lam Research Corp. (NON) (S) Micrel, Inc. (NON) (S) Novellus Systems, Inc. (NON) Shipping (0.5%) ABX Air, Inc. (NON) Arkansas Best Corp. (S) Con-way, Inc. General Maritime Corp. (S) Maritrans, Inc. (S) Overseas Shipholding Group Ryder System, Inc. (S) Wabash National Corp. Software (8.3%) Aspen Technology, Inc. (NON) BMC Software, Inc. (NON) (SEG) (S) Citrix Systems, Inc. (NON) Hyperion Solutions Corp. (NON) MicroStrategy, Inc. (NON) (S) Websense, Inc. (NON) Technology (%) ON Semiconductor Corp. (NON) 29,300 Technology Services (2.3%) Acxiom Corp. 445,070 10,895,314 Global Payments, Inc. 3,309 140,765 SonicWall, Inc. (NON) 161,406 1,614,060 Tyler Technologies, Inc. (NON) (S) 84,600 1,016,892 United Online, Inc. (S) 1,031,397 11,252,541 Telecommunications (2.1%) ADTRAN, Inc. (S) 148,010 3,236,979 Brightpoint, Inc. (NON) 16,440 241,175 Broadwing Corp. (NON) (S) 190,200 1,747,938 CenturyTel, Inc. (S) 373,900 14,421,323 Commonwealth Telephone Enterprises, Inc. 1,392 46,646 NeuStar, Inc. Class A (NON) 3,900 120,354 Premiere Global Services, Inc. (NON) 26,009 190,646 Syniverse Holdings, Inc. (NON) (S) 8,560 119,669 Talk America Holdings, Inc. (NON) (S) 125,601 744,814 UTStarcom, Inc. (NON) (S) 203,800 1,693,578 Textiles (1.1%) Columbia Sportswear Co. (NON) (S) 196,536 9,771,770 Jones Apparel Group, Inc. 11,975 354,460 Kellwood Co. (S) 45,858 1,212,944 Liz Claiborne, Inc. 4,012 141,824 Toys (1.8%) Hasbro, Inc. 981,939 18,362,259 Jakks Pacific, Inc. (NON) 42,496 700,759 Transportation Services (0.2%) HUB Group, Inc. Class A (NON) (S) 89,934 2,030,710 Pacer International, Inc. 6,980 208,353 Trucks & Parts (2.3%) Autoliv, Inc. (Sweden) 420,924 23,643,293 Noble International, Ltd. (S) 41,195 624,928 Waste Management (%) Darling International, Inc. (NON) 92,049 Total common stocks (cost $926,270,899) SHORT-TERM INVESTMENTS (22.9%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 5.27% to 5.44% and due dates ranging from August 1, 2006 to August 23, 2006 (d) $209,228,783 $209,156,821 Putnam Prime Money Market Fund (e) 34,601,713 34,601,713 Total short-term investments (cost $243,758,534) TOTAL INVESTMENTS Total investments (cost $1,170,029,433) (b) FUTURES CONTRACTS OUTSTANDING at 7/31/06 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation Russell 2000 Index Mini (Long) 235 $16,558,100 Sep-06 $402,585 S&P Mid-Cap 400 Index E-Mini (Long) 142 10,598,880 Sep-06 191,110 S&P 500 Index (Long) 10 3,204,500 Sep-06 43,998 Total NOTES (a) Percentages indicated are based on net assets of $1,065,462,257. (b) The aggregate identified cost on a tax basis is $1,170,137,840, resulting in gross unrealized appreciation and depreciation of $174,065,065 and $67,317,333, respectively, or net unrealized appreciation of $106,747,731. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at July 31, 2006. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at July 31, 2006. (R) Real Estate Investment Trust. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At July 31, 2006, the value of securities loaned amounted to $202,154,096. The fund received cash collateral of $209,156,821 which is pooled with collateral of other Putnam funds into 34 issues of high-grade, short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $248,699 for the period ended July 31, 2006. During the period ended July 31, 2006, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $82,469,667 and $59,877,672, respectively. At July 31, 2006, liquid assets totaling $30,361,480 have been designated as collateral for open futures contracts. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3.
